I understand from a well-intentioned leak that today is the birthday of the chairman of the PPE. I will take this opportunity to offer him, on your behalf, our very best wishes.
Thank you for your good wishes, and thank you all for your kind thoughts. Many thanks.
Madam President, I would like to draw attention to a somewhat regrettable misunderstanding which occurred yesterday. And in drawing attention to it, I hope that something or other may be done so that it does not occur again. I had a group of visitors who were sitting up in the gallery, and I was going to show them around Parliament. Our agreement was that they were to send me a note when they had finished in the gallery, so that I could be called from the Chamber where I was voting. However, I never received the note in question, and it was only an hour and a half later when the group of visitors was about to leave, that I caught up with them. In the meantime the Danish head of the visitors' service had been summoned. She had looked around the Chamber, but as she did not expect me to be sitting here, where I do not really feel that I belong in any case, she was not able to see me in the Chamber, and she told the group that I was not in the Chamber. That means that the group were given the impression that I had not been here, that I was not doing my job, and that I could not be got hold of. The long and the short of it is that I was not able to show the group around Parliament at all, but only found them five minutes before they were due to leave the place. I think that this is highly regrettable, and I cannot understand why the note was not passed to me, and why it was said that I was not here. I would, at any event, like to be assured that such a thing does not happen again. One might be waiting for some very important messages sitting here in the Chamber.
Mrs Sandbæk, I have read about this incident and the misunderstanding that occurred. I do of course realise that it is very unfortunate, and I want you to know that everyone regrets it very much and that, since we cannot put things right, we shall ensure that nothing of the kind can happen again.
Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
As regards the resolution on Tibet, my name does not appear although I did vote in favour, by roll-call vote.
That error will be corrected, Mr Caudron.
Are there any other comments?
(Parliament approves the Minutes)
Madam President, this morning I was presented with a hotel bill for the week of this session, and the price was almost 25 % higher than in March. I have heard that all the hotels in Strasbourg have introduced this special price for the weeks when Parliament is in session. Would the Bureau please try to persuade the competent authorities to break this price cartel and, if necessary, impose fines on those concerned.
As an immediate measure, I would suggest that during those weeks when we meet in Strasbourg, we should not meet here in the Palais but at the Espace Leopold building instead. By so doing we shall show that we are not prepared to be held hostage by these people who are forcing prices up.
Mrs Gebhardt, that was not a point of order, but as you can imagine I was listening very attentively.
Votes
I voted against the González Álvarez report, in the first place because I do not subscribe to the proposals it contains. In the amendments attention is called in particular to the ultraperipheral regions of the Union. I see no good reason why this primarily requires European interference. But what is more important is that I am against the Commission proposal as such. The proposal is based on Article 235 of the Treaty, the article which provides a legal basis for actions unconnected with the objectives of the Treaty.
My Group thinks that civil protection is an activity which the Member States can well handle for themselves. Even more important, very often protection of the population is in the hands of large numbers of volunteers. That alone indicates that one must be careful about European interference.
Why should the EU intervene in fields which are now looked after with great dedication by the Member States themselves?
Cases are conceivable in which the European Union may play a useful part. Crossborder disasters for example. They of course require a cross-border approach, that is logical. The prevention of natural disasters by a responsible management of nature and the environment may also justify the European approach. But that is not this programme's primary aim. This programme is much too broad and general and I am therefore against it.
Recognition must be given to the major importance of the programme of Community actions aimed at civil defence to be developed in the Member States of the European Union, given in particular the major impact of natural disasters and other catastrophes which regularly affect our country.
This statement contains no approach or analysis of the great variety of the different types of risk of extraordinary seriousness to which our countries and regions are subjected. We all know what they are and we have suffered the harmful effects of many of them.
What I am particularly interested in pointing out at this time is that the Commission must give significant support to Member States in order to help them react rapidly and effectively and whenever possible to prevent or give warning of storms, floods, droughts, forest fires, earthquakes, major rock or land slips, ecological disasters, technological disasters, major transport accidents, etc, not only financial support but also in the form of training activities or preparing those most effective in terms of civil defence, by improving the technical means of acting and any equipment aimed at preventing or coming to the immediate rescue, by educating and raising public awareness in civil protection, etc. There should also be an exchange of experts and technicians between the various Member States in order to improve their knowledge and to perfect their services.
It should also be pointed out that, in accordance with the European Parliamentary report under examination, we must consider in any actions and measures to be worked on by the Commission that the isolated and ultraperipheral regions of the European Union have special features, given the existence of particular conditions of a geographical, orological, social and economic nature, which make access harder and make it more difficult to come to people's assistance in emergencies, which means that special attention must be paid to specific projects aimed at these areas too and actually putting them into practice.
Costa Neves report
The Cohesion Fund was set up in order to reinforce economic and social cohesion, such that the European Union would fund, to the tune of 80 to 85 %, any projects in the field of the environment and infrastructure works in the sector of transport in the trans-European networks, aimed at the less developed Member States including Portugal, with the ultimate objective that all Member States should be able to participate in the final phase of European economic and monetary union.
The inclusion in the report of a pointer to the realities of ultra-peripheral and island regions, calling on the Commission to pay greater attention and set greater priority on sea transport, which is less harmful to the environment, as well as the reference to the need to open up supervisory committees to regional and local elected authorities, giving them greater powers in the selection of projects, respective priorities and financial management, not forgetting the need to make the precondition of assistance concerning excessive budgetary deficits more flexible (Article 6 of Regulation 1164/94 on the Cohesion Fund), which could lead to a failure to fund any new project until that deficit has been corrected. For all of these reasons, I voted for the supplementary report by the Commission on the Cohesion Fund in 1994.
Assistance to NIS and Mongolia
The next item is the report (A4-0107/96) by Mr Pex, on behalf of the Committee on External Economic Relations, on the draft Council Regulation (EURATOM, EC) concerning the provision of assistance to economic reform and recovery in the New Independent States and Mongolia (4546/96 - C4-0090/96-95/0056(CNS)).
Madam President, unfortunately Mr Pex is indisposed this week, but since these problems have proved to be very urgent, the Committee on External Economic Relations adopted the corresponding amendments on Monday evening, and on Tuesday the House decided to hold a topical and urgent debate. These are problems whose importance cannot be too highly estimated, namely the TACIS regulation concerning the States of the former Soviet Union and Mongolia.
This House has taken this task very seriously, and is trying to bring in a number of essential principles, now that the subject has been dragging on for such a very long time, which is not the fault of Parliament, but is due to the fact that the Council, as it were, in the middle of the process, changed its draft or produced a new basic text for the draft. We are of the opinion that, because of these various procedural shortcomings, it would have been entirely possible, on our side as well, to have dealt with the matter at greater length. But we did not want to delay things, because it is not simply a matter of technical parameters here, but of human beings and peoples who have suffered horribly over the last seven decades and more, and who now have the chance of starting afresh. This fresh start, however, is once again gravely at risk.
This is why we have used some of our amendments to make it clear that the socalled former Soviet Union no longer exists, that we give a clear rejection to any attempts - like the one that occurred recently in the Russian Duma - to resurrect the Soviet Union, and that we wish to pay tribute to the independence and dignity of these peoples who, after decades of oppression, have now become free. On the other hand, however, we do not take the view that this forced unity, which has now been shattered, should be replaced by conflict, by a sort of 'Balkanization' of this enormous Eurasian region.
Consequently, in our amendments we have laid special emphasis on one specific area. Here I have been working very closely and successfully with Ms Schroedter, from the Green Group in the European Parliament, in an attempt to ensure that minority rights and the rights of indigenous peoples are more firmly anchored in this regulation, to direct our assistance more strongly in this direction, and also to give special assistance to cross-border projects, particularly in the case of smaller projects and when it is a question of creating cross-border cooperation, with a view to avoiding any misunderstandings. In doing this, we are not sticking to the fiction of the compulsory unity of the Soviet Union, which has now, thank goodness, been shattered, but rather we are trying to apply and extend systematically the process of cross-border cooperation, as we have already introduced it, first of all here, with the Interreg Programme, then with the Countries of Central and Eastern Europe, and now with countries further east.
I am particularly happy about the fact that in committee there was a large majority in favour of two amendments which I believe are of particular significance. Firstly, we want to ensure that the Countries of Central and Eastern Europe, in other words the countries that lie between us and the area occupied by the former Soviet Union, are also actively included in this assistance, and that the regional authorities are involved in these projects.
I believe that not only is it very important to encourage cross-border cooperation between, say, Poland and Byelorussia, or between Hungary and Ukraine, and between many other countries, but it is also a question of those Countries of Central and Eastern Europe which, because of their geographical position and their more favourable internal political circumstances, have developed more rapidly than other countries further east, becoming actively involved in the reconstruction process. In other words, these countries are, to an increasing extent, becoming donor countries too. I think that it is very important to encourage and intensify this process. These countries will thus be acting as bridges.
Secondly, we are insisting, and I believe that this is vital, that countries which have special links in a region, for example Turkey in the Mediterranean area and among the Turkic peoples, should become more closely involved, because we do not want to go over the heads of the people concerned, but rather to take into account their traditional structures and links. Therefore this report has been deliberately arranged along regionalistic lines.
Madam President, the problem with the Tacis regulation is not a new one. We have examined this problem and made a start on tackling it, and I hope that this time we shall be more successful. The problem lies with the Council of Ministers. I also feel bound to point out that we should not lose sight of the fact that Tacis is, to a large extent, a trompe l'oeil window: however much we improve the window catches, they are merely 'painted on' , and the window will still not open. The reason for this is that, in order to carry out the task that sounds so nice in the title, i.e. 'the provision of assistance to economic reform and recovery in the New Independent States and Mongolia' , the resources available under Tacis are ridiculously small. Moreover, the tasks are structured in such a way as to ensure that funding goes entirely to problematical projects such as nuclear safety or infrastructure on the one hand, and to Western advisers on the other. A further difficulty will lie in the fact that these are Western advisers, with the result that Russian, Mongolian or Kalmuk advisers will not be taken into consideration at all. There is an enormous problem here. However, we as a Parliament must of course attempt to do something about it. I think that the cooperation that there has been in this area is a positive thing, though I regret the fact that no interregional, cross-border cooperation in the Baltic, for example, has been written into this regulation.
I believe Mr Posselt is quite right in saying that it is up to us to ensure that we do not create any new 'ethnic prisons' - and I am sure we would agree on that point - but we should not be carrying out any Balkanization either. However, I have a problem with his argument that we should simply use the traditional structures. We should like to offer this option to those people who live in traditional structures, but we also want to encourage the new, emancipating, democratic structures that are also developing in these countries. With this in mind, we want a Tacis regulation which will in fact be one first, small and insufficient step towards a policy of good neighbourliness, which is what we need for this large region that lies in our neighbourhood.
Madam President, I too would like to thank the rapporteur, Mr Pex, for his excellent report. It is very important that Tacis, the aid programme for the states of the former USSR, should be continued into its second phase, so that previous assistance does not come to nothing, and so that the money already spent will not have been spent in vain. For reasons that are well known to us, the restructuring process in these countries is taking very much longer than expected; certainly it is being obstructed often enough. Following the total collapse of whole industries, and in view of the new economic conditions and the sort of mentality and level of qualification that is expected of the people there, and in view of the completely new and unfamiliar competition situation, it is essential, first of all, to build up structures that are capable of withstanding competition, if employment is to be safeguarded. It is particularly important to give the people a new feeling of self-worth and of confidence in their own capabilities. I know what I am talking about, because I was fortunate enough to run a bilateral aid programme for three years, assisting with education and further training for specialists and managers in those countries.
We should also bear in mind the fact that, with this programme, economic and technical progress in the countries receiving the assistance, and the building up of democratic decision-making structures, are also in our own best interests, as trading partners and - as I have already mentioned - as political partners too. There is no doubt that, in future, the aid should be accompanied by more critical comment, and this is a task for the Commission in particular. In view of much justified criticism of the aid scheme that has been in operation up to now, I welcome the fact that, following a proposal from the committee that has overall control of the scheme, there is to be constant qualitative monitoring, control and evaluation of the projects. It remains to be seen, however, how this can be achieved in practice.
It also seems to me rather important that there should now be some coordination in bilateral aid schemes between different countries, where those aid schemes have the same intentions and development areas. This has happened all too rarely in the past, but it is very useful as a means of pooling resources and avoiding duplication of effort. It also seems to me essential to have a constant mutual exchange of experiences between those who are responsible for implementing projects in recipient countries, in order to achieve a synergistic effect, and here I call upon the Commission to organize this more intensely in future.
Finally, just one additional comment: the transfer of know-how, which we operate under the Tacis scheme, must work first and foremost to the advantage of the ordinary citizens themselves, and not serve the economic interests of Western investors and specialist institutions. I am very pleased about the passage in the Council's draft which lays down that it should not always be the same experts who are involved. The different types of expertise, which are well known and not always made use of, should wherever possible be provided by experts with local knowledge, and accompanied by local specialists, and should be based on a very thorough knowledge of administrative, economic and educational structures in the individual countries concerned, which unfortunately has not always been the case in the past.
Mr Elchlepp, I believe this is the first time you have spoken in this House. Please, therefore, accept my warmest congratulations.
Madam President, on behalf of the Commission I would first like to thank Parliament for the fact that the Members agreed to deal with this topic under urgent procedure. Parliament has been of considerable assistance in ensuring that this reconsultation proceeds rapidly and constructively. I would especially like to express my gratitude for the speed with which the report has been drawn up.
As you all know, the period of validity of the previous Tacis regulation expired at the end of 1995. Since then the Commission has been forced to operate in a legal vacuum. The vote today is therefore an important step towards a stable framework for our medium-term planning. It will also enable us to implement the programme for 1996.
The Commission submitted an initial proposal for a new Tacis regulation as early as April 1995. Parliament delivered its opinion on it in time, in November 1995. The Council, however, modified the proposal in respect of a number of crucial points. The Commission therefore considered that it was necessary for Parliament to be consulted again. To summarise the Council's new proposal briefly, it can be said that some of the ideas which Parliament put forward in its opinion in November 1995 have already been incorporated.
For example, the proposal gives greater priority to the environment, permits combined financing through Interreg and Tacis and provides for the regulation to have a limited period of validity. Other important changes include the conditions relating to contracting procedures and the conditions for the implementation of the programme. The Commission is able to accept these amendments because they entail a reasonable institutional balance while at the same time maintaining the conditions for the effective administration of the Tacis programme. The new text will also improve the necessary openness of the programme.
Most of the new provisions are intended to formalise the procedures which have been applied up to now. The Commission considers it a positive step that these are now being given a more formal basis.
Other important changes in comparison with the previous regulation will mean that in special cases it will be possible to extend Tacis to include not only technical assistance but also the financing of investments in infrastructure and the provision of capital. Both these changes are in response to repeated requests from recipients. They also meet other objectives which are clearly in the interests of the European Union. Financing through the provision of capital will make it possible through Tacis to promote industrial cooperation between small and medium-sized businesses in the EU and their counterparts in the NIS.
It is important to give Tacis the opportunity to finance small-scale investment in infrastructure. One of the aims of cross-border cooperation is after all to remove bottlenecks at frontiers, to increase trade and transport across borders. It is also a question of fostering cross-border cooperation between the EU and the NIS and between countries in Central and Eastern Europe and the NIS.
The new regulation means that political conditions may be attached to aid. Consequently, respect for human rights and democratic principles has been given a more prominent place in the new regulation. The Commission accepts by far the largest proportion of the amendments tabled by Parliament. I understand that you would like to retain the possibility of resources being earmarked for technical assistance on the one hand and infrastructure and capital provision on the other.
The Commission, however, is of the opinion that a margin of 10 % should be retained for infrastructure investment and the provision of capital, in order to ensure that technical assistance remains the most important part of the programme. We also find it difficult to approve certain proposals in connection with open tendering procedures as this would extend the implementation of the programme still further. As regards institutional aspects, the Commission believes that the retention of a management committee in the proposal would be a good compromise between the position of Parliament and that of the Council.
As regards the political conditions, it is the Commission's intention that the European Parliament will be informed as quickly as possible if the Commission temporarily suspends a programme on account of serious violations of human rights. It is our express intention to continue the modus operandi vis-à-vis Parliament introduced with regard to Chechnya when procedures in connection with the interim agreement with Russia were frozen in January 1995.
Madam President, in sum we have every reason to be satisfied with the results of our joint efforts. With the help of this regulation we will be able to develop the European Union's links with the NIS and Mongolia and achieve our common goals, namely the transition to a market economy and support for democratic structures. This is especially crucial for Russia, which is approaching important crossroads.
The debate is closed.
We shall now proceed with the vote.
Madam President, a slight error has crept in. In committee, Ms Schroedter used the expression 'indigenous peoples' , which I continued to use. The original text was in German, but it has now been translated into other languages, and the expression 'native peoples' has been used. In German, however, this expression has unfortunate overtones, although as far as content is concerned it means something similar. I should therefore like to ask you to work on the basis of the original expression, ' indigenous peoples' - or 'indigene Völker' in German - and to ensure that this expression is translated adequately into the other languages.
I entirely share that sentiment, and we will endeavour to find the most appropriate way.
(Parliament adopted the legislative resolution)
Madam President, I could have said this at the start of the sitting, but I can see that we still have three very important reports to deal with, and only after that will we hear the Commission statement on the G7 meeting on employment in Lille.
I wonder whether the Commission is able to make its statement now. A while ago, when voting began there were nearly 200 of us here. Now there are about 40. Would it not be possible for this important subject - the subject of employment, which has brought together the seven industrialized countries and the President of the French Republic, who has made a priority of the social chapter - to be examined by bringing forward this statement?
I should make it clear immediately that it will not in any way affect the way I allocate my time, but I imagine that, sadly, there will be more of us here if this statement is made now rather than at the end of the morning.
Mr Fabre-Aubrespy, I think that, as this statement is so important, Members will remain until this matter comes up in the order of business. It would not be polite to those Members whose reports are to be considered first to change the order of business, and I must refuse to do so. If any one else raises a similar point, I can tell you quite simply that I shall not be able to act on it. We will therefore adhere to the order of business.
Interim agreement with Kazakhstan
The next item is the report (A4-0049/96) by Mr Chesa, on behalf of the Committee on External Economic Relations, on the proposal for a Council decision on the conclusion by the European Community of the interim agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Kazakhstan, of the other part, on trade and trade-related matters (COM(94)29-5515/95 - C4-0605/95-95/0031(CNS)).
Madam President, ladies and gentlemen, this report relates to the ratification by the European Parliament of a joint agreement between the European Union and Kazakhstan for a period of 10 years, this report replacing the agreement on trade and economic cooperation between the EEC and the USSR of 1989. This text is very important for Kazakhstan, which has suffered from the breakup of the former Soviet Union, with severe damage to its trading system and its supply network.
In political terms, the agreement covers respect for democracies, the principles of international law and human rights, and the establishment of a political dialogue and cultural cooperation.
The economic and commercial aspects relate to trade in goods subject to mostfavoured-nation treatment. Coal and steel occupy an important place in this partnership agreement, while trade in textile products is the subject of a separate agreement.
The provisions affecting business and investment govern the field of employment as well as the establishment and operation of companies. Economic cooperation extends to the industrial sector, the promotion and protection of investments, and the strengthening of education and training in the widest possible range of areas.
Parliament have felt it desirable to suspend the procedure for the ratification of the partnership agreement until general elections had been held, free of the defects that marred those of March 1994. Further elections took place on 5 and 9 December 1995. The delegation of European Parliament observers deemed that these elections were such as to form the basis for the formation of a democratic parliament. There is thus no further obstacle to reconstruct a partnership, and it is therefore possible to pronounce in favour of concluding interim agreements with Kazakhstan, as requested by the Committee on External Economic Relations.
Madam President, the partnership and cooperation agreement between the European Union and Kazakhstan was in fact signed on 23 January 1995.
The political events which followed that signing, and in particular the dissolution of the Kazakh Parliament by President Nazarbaev, lead our Parliament to suspend the procedure for ratification of that agreement until general elections were held. Such elections finally took place on 5 and 9 December last year and, following the report by our delegation of observers, lead by Mr Robles Piquer, we decided to unfreeze the procedure ratifying the agreements, as Mr Chesa has just recalled.
The first stage relates to this interim agreement which we are to approve today, although Parliament's opinion on the matter is of only very limited relevance. The Committee on Foreign Affairs considers that we should give a favourable opinion, and that is my personal opinion also. The economic issues are important, and it would not be appropriate to delay the cooperation envisaged in the interim agreement. However, this opinion will be without prejudice to the final position we adopt on the main agreement, that is to say the partnership agreement itself.
The facts are that the economic situation in Kazakhstan is still poor, the social situation is serious, or even tragic, and above all the political situation has once again become tense just recently. Human rights are not respected, and President Nazarbaev seems almost insensitive to Western criticism. But we shall see what we shall see. For the present, the Committee on Foreign Affairs shares the point of view of the Committee on External Economic Relations and approves the interim agreement.
Madam President, ladies and gentlemen, the agreement with Kazakhstan is often discussed purely from an economic viewpoint. In reality, it is not only the economic aspect that plays an important part - and in that respect Kazakhstan has a great future ahead of it - but the political aspect is also very important. In fact, Kazakhstan is a country that one might almost describe as explosive. It is one of those Islamic states in which there is a relatively high percentage of Russians who might well be described as a fifth column, in opposition to the predominant people, the Kazakhs, who make up 40 % of the population. Moreover, there is no doubt that the most dynamic countries have already become interested in the country. Because when I look at what is coming into Kazakhstan from other countries, then there are three countries that are really operating in Kazakhstan: from Europe there is France, from the margins of Europe there is Turkey, and finally there is Japan. It is therefore of very great importance to the Community that we should set an example as far as Kazakhstan is concerned.
I admit that there are endless problems: social problems, employment problems and, last but not least, a relatively weak democracy. But when I look at how friendly we are to other states, for example Russia, where there is really not very much democracy to speak of, or even at how we behave towards Cuba, then I have to say that Kazakhstan deserves our support.
As far as President Nazarbaev himself is concerned, he has been very strongly criticised. However, I should just like to say one thing: the man is, after all, a Turk. He has good connections with Turkey, and these are drawing him slowly over to our side, at a time when, on the other side - i.e. from the direction of Iran - a serious threat to Central Asia is becoming apparent. Recent events in particular have shown us that we must be careful here, and that in consequence a sign from us to President Nasarbajev would be of great political advantage to political stability in Central Asia.
In this respect, I can only say that we should be delighted that we are able to conclude this agreement, and that in so doing we are giving a sign to Mr Nasarbajev and his people, thereby leading to a political and economic consolidation which will no doubt still have to survive very difficult times ahead, but which, in the long term, will be of great value to us.
Madam President, may I take this opportunity to wish Mr Martens many happy returns of his birthday today.
But now about Kazakhstan. The interim agreement with Kazakhstan is naturally very necessary and for our part too we are glad that we can now ratify this agreement, but not without some concern I must say incidentally, because I strongly suspect that the primary reason for this interim agreement is economic and commercial interests, as Mr von Habsburg too has just mentioned.
If you look at European interests in Kazakhstan, they are naturally not insignificant. We rather like the idea of the reserves of oil and gas there and large-scale European undertakings are already busy making sure that they have the opportunity to exploit them. Finally in Kazakhstan we also have Philip Morris, who has taken over the cigarette industry. If we now look at the aid that goes from Europe to Kazakhstan - often it is milk powder and deliveries of cereals - it would actually be much better if we did not dump our own agricultural surpluses there but simply took care to see that the regional markets survived.
Finally I should like to say something about energy, because the interim agreement too touches upon nuclear safety. Kazakhstan is actually a country which could manage very well without nuclear energy. Only a very limited proportion of the energy supply comes from nuclear energy so this agreement should not be addressed to keeping open or improving nuclear power stations but to closing nuclear power stations and switching over to other forms of energy, just with the very reserves of oil and gas found in Kazakhstan.
I would rather see social security in Kazakhstan put before our trade and economy.
The report is to be welcomed, because the current economic situation in Kazakhstan, as has already been mentioned several times, must be regarded as very bad to catastrophic. In Kazakhstan, however, it is not simply a question of boosting industrial production, which has declined by almost 30 % within a single year, but also, above all, a question of supporting the democratization process that is taking place there. Mr von Habsburg has just given a very graphic description of the situation, particularly with regard to fundamentalism. This will only be possible, however, if there is a comprehensive economic stabilization of the country, particularly by reducing the rate of inflation. Otherwise, the creation of added value, and with it long-term economic recovery, will be almost impossible.
If the agreement is to be of benefit to both sides, the interim agreement must be accompanied by macroeconomic aid measures. In any case, however, Kazakhstan must be willing to make the effort itself. By this I mean, in the first place, reform plans, for example to regulate property rights, the operation of an efficient administration, a corresponding build-up of confidence in the banking sector, and of course respect for human rights as well. In Kazakhstan, where the Kazakhs make up 40 % of the population, and where there is a Russian minority amounting to 38 %, it is most important that this question of property rights should be cleared up; otherwise it would seem that conflict will be a foregone conclusion.
Where there is political uncertainty, one can more or less rule out any hope of foreign investors committing themselves to any great extent. So even the planned privatization of formerly state-owned undertakings would only be successful if this political climate were stabilized.
Madam President, the Interim Agreement between the European Union and Kazakhstan makes it possible for us rapidly to put into practice the intentions of the partnership and cooperation agreement on trade and trade-related issues. I would stress that partnership and cooperation agreements, and especially those parts relating to trade, are a key instrument in our policy towards the countries of the Commonwealth of Independent States, CIS. It constitutes a general framework for our future relations with these countries. I would particularly like to thank Mr Chesa for an excellent report.
My colleague, Commissioner Van den Broek, has recently visited Alma-Ata and Tashkent and studied the situation in Kazakhstan. Various signals emerged from discussions with the Kazakh authorities. The level of priority accorded by Kazakhstan to relations with the European Union is extremely unclear. All the participants stressed that Kazakhstan's absolute priority is to strengthen relations with Russia. However, it remains unclear whether strengthening relations with the Union, with us in other words, is as important as those with China, the USA and Japan. Nor was it very clear to what extent the relations being forged through the four-party agreement between Russia, Belarus, Kazakhstan and Kyrgyzstan affect our bilateral relations under the partnership and cooperation agreement.
The Kazakhstan government assured the Commission that, despite the agreement, Kazakhstan considered itself to be free to determine for itself the content and conditions of its relations with third countries. It remains to be seen whether this will be possible as regards trade. Customs union agreements, for example, prescribe the automatic acceptance of Russia's customs tariffs and customs legislation.
The ambassadors of the Member States of the EU in Alma-Ata have noted that the European companies which are represented in the country are hesitant about investment. They have adopted a 'wait and see' attitude on account of the uncertainty surrounding Kazakhstan's political structure. Although certain companies have moved to Tashkent in Uzbekistan, there has not as yet been any large-scale withdrawal from Alma-Ata.
The Commission delegation stressed the need to establish close regional cooperation among the Central Asian republics, both for economic reasons and with the aim of fostering stability in the region, which is ethnically extremely diverse. The European Union regards as essential regional cooperation and voluntary integration with respect for the independence and sovereignty of each participating country.
The Kazakhs appear to be open to the idea of establishing communications to the West, to Europe, through the Caspian Sea and the Caucasus. In political terms this would be an attractive way of complementing the country's priority orientation to Russia. Tacis is supporting projects such as transport corridors in the Caucasus and Central Asia and the working party for oil and glass management.
My colleague, Mr Van den Broek, emphasised in the talks he held that the contractual relationship with the EU was considered as complementary to relations with the republics in the CIS, and Russia in particular, and not as a substitute for or alternative to such relations.
It is too soon to draw conclusions about how and at what speed relations with the European Union will develop in the future. In view of the country's geopolitical interests and its wealth of natural resources, the European Union should follow political developments in Kazakhstan closely. At the same time the Tacis programme should, over and above the current measures, try to persuade the Kazakhs of the advantages of economic legislation and trade legislation which is in accordance with international rules, that is to say WTO rules, and heavily emphasise issues concerning communications and energy links. The Interim Agreement provides the appropriate basis for the promotion of such a development.
The debate is closed.
We shall now proceed with the vote.
(Parliament adopted the legislative resolution)
Cooperation Agreement with Nepal
The next item is the report (A4-0072/96) by Mr Pettinari, on behalf of the Committee on Development and Cooperation, on the proposal for a Council Decision (COM(95)0488 - C4-0582/95-95/0256(CNS)) concerning the conclusion of the Cooperation Agreement between the European Community and the Kingdom of Nepal.
Madam President, as you have just mentioned, this is a question of deciding to ratify the first, and therefore historic, economic and trade cooperation agreement between the European Union and Nepal. This agreement, as one may easily imagine, represents hope for this little Himalayan country. With its 20 million inhabitants, Nepal has always had to endure the looming presence of two gigantic world neighbours, China and India, which themselves have always attracted international interests in political and economic terms to the detriment of other countries in the region.
In addition Nepal has always had to take account of the well-known problems of Tibet and the ethnic and religious conflicts which have arisen in India, and at the same time has had to give shelter to a considerable flow of refugees from Bhutan.
The cooperation agreement, on which we are shortly to vote, therefore represents a turning point for Katmandu and gives its government the opportunity to open its markets to Europe, thus increasing the development potential, and to escape from its position as an enclave between two important regional powers.
I should therefore like to emphasize the political aspects of the agreement, above all as regards the recognition that by our vote we are contributing to the process of democratization which that country has been and still is experiencing.
Since 1990 Nepal has been engaged in a radical institutional change which has led to free multi-party elections and the alternation of democratic governments. The new constitution turns Nepal into a constitutional monarchy, creates a bicameral parliamentary system with 265 members of parliament divided between the House of Representatives and the National Council, guarantees a division of powers between the various organs of State placing Nepal in the vanguard of countries on the Indian subcontinent.
We must not in fact deny that Nepal is one of the few countries on the Continent of Asia in which, today, democratic freedoms and freedom of political expression are really guaranteed - one more reason why Europe and the European Parliament support the political process which is evolving in Nepal. In this connection I should like to express to the Commissioner here present the hope and the request that the Commission will open an office at Katmandu as in other Asiatic countries. A high-level European diplomatic presence would represent an essential support for democratic developments in progress in Nepal and would mark the definitive European commitment to follow more closely the situation of a little country whose history and culture are however very important, which is asking for assistance in its evolution towards democracy. I hope the Commission will take up this suggestion and I am sure that the European Parliament, in approving the budget, will support this request.
I must stress that the draft agreement submitted for our approval has the same features as those already concluded by the European Union with other developing countries.
I wish to point out the importance of the so-called human rights clause in the agreement, which is a positive and characteristic feature. I should like, in fact, to remind the Nepalese Government that it is true that the requirement of respect for democratic principles and human rights is one of the principal characteristics of European policy towards developing countries. It is also a fact, moreover, that the Government of Nepal has unequivocally committed itself to promoting and guaranteeing total respect for human rights in the country. Europe must welcome this readiness and must confirm that it will continue both to follow attentively the human rights situation in Nepal and if appropriate to exert the necessary and appropriate political pressure.
From an economic and commercial point of view it is vital for the aims laid down in the agreement to be achieved as soon as possible. It must in fact be stressed that Nepal has an extremely adverse balance of trade. Its total imports amounted in 1992 to 780 million dollars, whilst export earnings were the equivalent of only 350 million dollars. Europe must help Nepal to overcome this difficult situation because its development cannot be ensured simply by mountain tourism: it can be effectively guaranteed only by a diversification of exports and promotion of internal development.
The Kingdom of Nepal is one of the poorest countries in the world and therefore has to face difficult challenges in the field of development. We are dealing, as I said, with a young democracy, still fragile, seeking unconditional support in order to be able to consolidate definitively its own process of democratic transition.
The cooperation agreement concluded by the European Union and Nepal sets up a stable institutional framework, capable of assisting such a situation at both political level and the level of economic and social development.
I therefore recommend Parliament to proceed without delay to ratify this economic and trade cooperation agreement.
Madam President, I congratulate Mr Pettinari on the quality of his report. As he has said, Nepal is a small country of twenty million people, sandwiched between giants, and of course it has not aroused all that much interest in Europe now that Katmandu is no longer synonymous with journeys of initiation, as it was in the 1970s.
Respect for human rights is an important element in the draft before us. Indeed, it is actually the subject of the first article of that draft. Well, Nepal is not entirely above criticism in this matter. The police still use methods which could be described as dubious, to say the least. The practice of debt bondage still exists, political and religious proselytism is treated as an offence, and the treatment metered out to refugees from Tibet and Bhutan falls someway short of what one might hope. Not only that, but the country is extremely poor, and ranks among the handful of most deprived states on earth, with an annual income per capita estimated at 150 dollars (or no more than 200 dollars according to the most optimistic estimates).
We are now being invited to open the way to stable, sustainable development in Nepal, accompanied by respect for human rights. However, it should be noted that the Committee on Budgets has expressed several important criticisms regarding the conclusion of this agreement perhaps because of the absence of the financial statement, although one was appended to the agreement. The agreement is for a period of five years, and is renewable; be that as it may, I believe that in five years the Nepalese will have been able to receive aid, and that we for our part will be able to see things more clearly.
Madam President, this is the first cooperation agreement between the European Union and Nepal and as such it is a landmark in our relations. I welcome it most warmly as vice-chair of the South-Asian delegation. I deplore that it has taken four months to bring to plenary because of an internal dispute in Parliament. We must sort this sort of thing out much more quickly in future.
Nepal has made great strides in developing a pluralistic, democratic system of government in the last few years. It is to be complimented on this. Although it is a country of great natural beauty it faces enormous problems, not only as one of the poorest countries in the world but there are also refugees from Bhutan and from Tibet, reflecting the geo-political difficulties in the region and a huge, illegal trade in girls into the Indian prostitution trade which has been documented by Asia Watch.
One way to tackle this is to improve education for women and alleviate rural poverty. This agreement can help in doing this. As Katmandu is host to the secretariat of SAARC. I endorse the rapporteur's request that the Commission put a full representative in there as soon as possible. I regret the unenthusiastic opinion from the Committee on Budgets which might have been avoided if the Commission had put forward a more rigorous financial statement as part of the agreement.
Having discussed ideas for projects with the Nepalese Government I know that all parties are eager to get final approval for this cooperation agreement so that we can all begin to tackle some of the many problems faced by Nepal and help its progress into the modern world. In that context I wholeheartedly commend the agreement to the House.
Madam President, the Group of the European People's Party welcomes the fact that we have now, as the previous speaker mentioned, finally achieved this cooperation agreement with Nepal. However, in this matter we must make sure that we do not put the cart before the horse, because it seems to me that one of the biggest problems preventing sustainable development in this area is the extremely high level of illiteracy. I should therefore like to ask the Commission to give special attention to this sector.
One positive aspect of this country, in my view, is the fact that there is as yet no risk here of slums developing, nor is any such development to be expected in the near future, because the population is spread relatively evenly over the country, and is not, as in other regions - and especially in Asia - concentrated in the larger cities. From that point of view we have got a good start here. Of course Nepal still has a problem with child labour, but the country has made some progress. I should like to emphasize particularly the fact that there has been a noticeable reduction in child labour, especially in the carpet industry, because the country is making a great effort to comply with demands for a reduction in child labour. We cannot change conditions by this demand alone, but somewhere here there has to be some kind of quid pro quo as well; that much is obvious, of course. Several speakers have referred to the fact that the per capita income is extremely low in this country, and child labour is a sign of this, and must be considered accordingly. The other problem, forced prostitution, is also a matter of common knowledge.
I very much support the opinion of the Committee on Foreign Affairs, Security and Defence Policy, including on the question of human rights. The issue of imprisonment for debt is certainly a problem which is rooted in the country and its history. I think that we must be careful if we try to tackle this problem by applying our own standards, and we should regard the new constitution, and the fact that there is a working parliament in operation, as an opportunity to express a certain amount of anticipatory confidence in the country, including in the human rights sector, instead of straightaway turning up on its doorstep in the role of constant critic and monitor. At the end of the day, we cannot free a country from its history, which to some extent may have taken a very different course from that of our own.
Of course there is also the question of what the other wealthy countries of Asia are doing in the sort of emergency situations that we are seeing here, countries which, owing to their position, might also perhaps be involved. In addition, I should like to draw particular attention to the criticisms of the Committee on Budgets, by asking the Commission to take those criticisms seriously and to submit to us, as quickly as possible, an appropriate acceptable financial framework.
Madam President, I thank Mr Pettinari for this excellent report. Nepal is very high up and helping this country where needs are very great must also be high up on our list.
Madam President, the Union has hardly any links with Nepal except tourism, but no contractual relationship at all. It is one of the poorest countries where the average income is no more than 180 to 200 dollars. For that you can make one visit to a hotel here in Strasbourg.
Although the Union has given a fair amount of aid to Nepal there is still no agreement and this relationship must now take real shape; naturally we liberals are great supporters of the cooperation agreement before us. It offers the opportunity for strengthening trade and investments, for economic and technical cooperation and provides an ideal forum for regular discussion in the joint parliamentary committee. Unfortunately there is no clear financial appropriation - and this is one of the poorest countries in the world. Dogged by illiteracy, underdevelopment in education, and the need for water purification, and overwhelmed by large groups of refugees from Tibet and Bhutan, Nepal deserves more than ad hoc financing by the Union. We must have a presence there just when the process of democratization is beginning to bear fruit.
Finally it is right to place great emphasis on development cooperation and sustainable economic development is of paramount importance. Nepal is chiefly dependent for its income on tourists, but we must not let them spoil whatever remains of a good environment.
The Union, Madam President, is Nepal's foremost trading partner. We must support this country, which has a geo-strategically very important but isolated position between China and India. We shall therefore naturally vote for the cooperation agreement.
Madam President, we too support this agreement with the Himalayan State of Nepal which, as explained in this report, is faced with two major infrastructure problems, namely the problem of electricity supplies and the problem of drinking-water supplies. I myself have visited the country several times, and I have seen the problems for myself, at first hand, problems which also affect those areas that lie at a higher altitude. My own homeland, the Republic of Austria, has tried to give the country some support, by means of several projects: a project to install electricity supplies in the Sagarmatha National Park, the so-called Sherpa Country, and a reafforestation programme, which I believe to be very important, with the aim of replanting the last of the protected forests which have now been felled. This reafforestation programme was given a very positive reception. I also believe that the other areas covered, namely the expansion of trading relations with this country and the expansion of tourism, as well as providing assistance to improve infrastructure in Katmandu and in the other cities of this country of 20 million people, are of particular importance.
I believe that the European Union quite simply has a duty to help this small Asiatic state. Therefore I welcome the fact that this agreement has given rise to the present debate, and I believe that in future the Union will have to take further important decisions on this subject.
The agreement between the European Union and the Kingdom of Nepal, one of the poorest countries in the world and yet at the same time a country with such a rich culture, is something of a model agreement. It is the first treaty between the European Union and a third country which is based on respect for and observance of human rights. If human rights are not respected, the treaty can be suspended. This agreement is a framework treaty, which will be, and must be, followed by further agreements concerning action and projects, because we do not wish merely to make a general declaration of solidarity; we want to put things into practical terms. Like Anita Pollack, I welcome this, as the Deputy Vice-President of the European Parliament's SAARC Group.
Despite the criticism from the Committee on Budgets - and that has again been documented here today - regarding the type of financial planning proposed by the Commission, there has been broad agreement from all the competent committees of the European Parliament. I am delighted that we are able to debate this agreement here today, in the presence of the Ambassador of the Kingdom of Nepal to the EU. Our cooperation should serve to encourage all those politicians who, as I have been able to see for myself on many occasions in Katmandu, are putting so much energy, circumspection and courage into building up and developing their young democracy, both politically - and not only as a buffer state between two giants -, and also economically and culturally. They have now laid the foundations, and I am delighted that we are able to build on these foundations together.
This cooperation will make it clear, without any possibility of a misunderstanding, to all these people, whether Hindus or Buddhists, who are now really living together peacefully, in contrast to many other countries, that we are ready to provide not only qualitative help but also self-help. In practical terms, this means improving living conditions in rural areas, reducing environmental pollution in urban areas, ensuring the careful use of resources, expanding energy networks, expanding drinking water supplies, creating new employment opportunities, particularly in the farming industry by stepping up agricultural research, and bringing progress in the form of education and training in health care, in the economic and social integration of women, and in the protection of children.
We also want to provide incentives for direct investment in Nepal. We want to encourage business links with European SMEs (small and medium-sized enterprises), to give long-term support to economic development, and to guarantee better market access for Nepalese products.
I should like to wish the European Union and Nepal, a country which belongs to the SAARC, whose regional cooperation is becoming increasingly important, success and fairness in their cooperation, which has a great future ahead of it. Namaste!
Madam President, the first bilateral agreement between the Community and Nepal will surely help improve relations between the Community and the Himalayan kingdom as regards politics, trade and cooperation.
This agreement represents a further demonstration of the importance of Asia to the Community in its efforts to develop foreign relations. The summit which took place recently in Bangkok was another milestone. Cooperation agreements with Bangladesh, Cambodia, Laos and Pakistan are also under discussion.
The Nepal agreement comes at a time when the country is undergoing a process of democratisation, where respect for human rights continues to be a major challenge. The political dialogue gives us the opportunity to stress the importance of human rights and democratic principles, which of course also includes the question of child labour.
It will speed up the process leading to the opening of a delegation by the European Union and it will help promote regional cooperation between the countries of southern Asia.
The joint parliamentary committee is responsible for dialogue on cooperation and for trade and investment issues. It is hoped that the first meeting of the joint parliamentary committee will be held in Katmandu in September or October 1996. My colleague, Commissioner Marín, is also planning a visit to Nepal and will of course have the opportunity there to talk with the Nepalese leaders.
Naturally, it will only be at the meeting of the joint parliamentary committee that there will be an opportunity to delimit and define certain of the priorities which need to be established. I should, however, like to mention the following possibilities for cooperation:
1.Intensification of agriculture, which includes the development of irrigation and support for veterinary services, credit institutions and agricultural working programmes.2.Environmental protection, which includes support for forest management, promotion of the sustainable management of land and water resources and work to combat urban pollution.3.Cooperation over basic social services, which includes acceptable and reliable family planning, support for improving standards in primary education and vocational training and support for the development of health care reforms and preventive health care.4.Contributions to public bodies and policy development: these measures will include a study of migration to urban areas and Terai. They will also involve support for democratisation and decentralisation and support for rent and tenancy reforms.5.Cooperation with small and medium-sized businesses: the possibilities in this field will also be on the agenda.I believe and hope that this Assembly appreciates these ambitious plans for future relations between the EU and Nepal. Finally, I should like to thank Mr Pettinari for an excellent report.
Thank you, Mrs Gradin.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Support for arable crops
The next item is the report (A4-0080/96) by Mr Goepel, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation (COM(95) 0497 - C4-0602/95-95/0265(CNS)) amending Council Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops.
Mr President, ladies and gentlemen, I hardly think that I shall be taking up the whole of my five minutes, which some of you will no doubt be glad to hear, in view of the lateness of the hour, and those of you who know me know that I do actually keep to time. Within the framework of the Uruguay Round decisions, the European Union is committed, under the Blair House Agreement, to growing a maximum quantity of oilseeds for the non-food sector on set-aside land. The background to this arrangement is as follows: the set-aside scheme was introduced as part of the 1992 agricultural reform in order to limit the supply of cereals and oilseeds for food. The cultivation of certain agricultural products for use in the non-food sector is permitted on such land. The production of methyl ester - known as 'bio-diesel' - from oilseed rape gives rise to a by-product, rape cake, which, like soya meal, can be used in animal feedingstuffs. These feedingstuffs now compete with certain imported feedingstuffs, most of which are imported from the United States. The European Union has therefore undertaken, under the above-mentioned agreement, to limit the amount of this rape that is grown for the non-food sector to a specific quantity, in this case 1 million tonnes of soya bean meal equivalents.
The present proposal by the Commission is intended to introduce measures to restrict the rape cultivation in question if this figure of 1 million tonnes of soya bean meal equivalents is exceeded. Depending on how you calculate it, this quantity is equivalent to a cultivation area of about 1.2 million hectares of rape, a figure which so far has never been reached in the European Union. This scheme has no effect on expenditure from the European budget. However, in 1995 the amount produced was 940 tonnes, which fell well short of the maximum permitted quantity of 1 million tonnes. This figure, which is based on the Commission's calculations, must clearly have been set too high as a result of using conversion coefficients which were no longer appropriate. As a result of the reduction in the set-aside quota a falling trend is actually expected in 1996.
The Commission's proposal therefore appears, at first sight, to have been presented prematurely; on the other hand it does give producers a degree of security in planning their production, and it should be seized - and used - as an opportunity to get ahead in setting a new trend towards making greater use of renewable raw materials. That is also the reason why I have to reject Amendment No 3, which lays down that, in the theoretical case of the permitted maximum quantity of 1 million tonnes of soya bean meal equivalents being exceeded, in some circumstances a further, punitive set-aside area should be imposed the following year. It was precisely this that we were trying to avoid in this report, which I drafted.
I should just like to make a few brief comments on the amendments. The maximum limit of 1 million tonnes applies only to by-products intended for food or feed use. Many by-products can however be used for other purposes. For example the meal that arises as a result of rapeseed extraction, also known as rapeseed cake, is an excellent protein concentrate, but can also be used, for example, in alternative energy production, or as a soil improver in arable farming. Amendment No 1 therefore seeks to make it clear that this type of by-product, which can be used for purposes other than feed or food use, for example as a source of energy, as a biogas fuel or as a source of humus, is excluded from the calculation of the maximum permitted quantity of 1 million tonnes. This means that our farmers have the chance of developing this alternative fuel on a larger scale, if they are able to grow an unlimited quantity of rape on their set-aside land.
The coefficient for calculating the soya bean meal equivalent of rape meal and sunflower meal currently used by the Commission - though not, as far as I am aware, laid down anywhere in a legally binding form - is too high. The reason for this is that the change in the range of oilseed varieties in recent years has resulted in a reduction in the crude protein/fat content. Amendment No 2 takes these recent developments into account by setting lower coefficients which are legally binding. The coefficients proposed by the EDN are of course better from the mathematical point of view, but in practical terms they are not really enforceable at the present time. Nevertheless, we suggest that these coefficients should be reviewed every year and adjusted under the management committee procedure.
Mr President, I would like to congratulate Mr Goepel on his excellent report. He has taken a very complex, technical subject and made it comprehensible to us in the Committee on Agriculture and Rural Development. He has put together what we believe is an excellent report. It will have our complete support.
Set-aside is a very unpopular regime both with farmers and the general public. We want to keep flexible at all stages. That is one of the reasons why we will, in our voting, make sure that we reflect the need for flexibility. That is one of the reasons why we will not be able to vote for the EDN resolution which we believe militates against that flexibility.
I am a Member from Great Britain, as you know. I cannot stand up in the Chamber now without saying something about the crisis in agriculture in Britain at the moment. I would like your indulgence while I very briefly tell you some of the things that are happening.
Many of us with rural constituencies have had the experience of farmers who have invested their lives, capital and energy in their businesses ringing us in the last few weeks, close to tears, saying: ' What am I going to do?' . On 20 March, overnight, businesses which had thrived for many years were simply wiped out. It is now 17 April and I deeply regret that the British Government and the European Commission seem to be engaged in megaphone diplomacy on the issue. I would plead for all parties involved to get round the table as quickly as possible and bring this crisis to an end. Eighty-five percent of British beef herds have never had a case of BSE. We can look our Continental partners in the face and say it is safe to eat British beef. We deeply regret this terrible slur cast on our meat industry.
I do not think the entire blame for the delay lies with the Commission. I have the uncomfortable feeling that the British Government is about to embark on the general election campaign using the beef crisis as one of its main planks. My advice to the British Government is: please, do not go down that road for electoral purposes. Please, use your common sense and make sure that we try as hard as we can to bring this crisis to a resolution. I say to the British Government: please, please, please, do not play politics with people's jobs and livelihoods.
Mr President, Commissioner, ladies and gentlemen, I should like to say, first of all, that I am very pleased with the proposed report, and that it is particularly important for Austria too. Amendment No 1 in particular provides long overdue clarification in connection with the cultivation of crops such as rape, for example. This amendment makes it possible for those areas of land that are not used for food or animal feedingstuffs, but are used for non-food purposes, for energy production or humus formation and the like, to be left out of the basis of calculation. It follows from this that not only can residual waste products be made use of, but also an incentive is provided to use set-aside areas for the production of renewable raw materials.
In this field, Austria has had very good experience over a long period. In our country we have used energy plants not only for heating, but also as lubricants or as methyl ester obtained from rape, and we have really been most successful with it. However, I believe that in future it will be important that we should work out some taxation arrangements for energy from biomass, on a Europe-wide basis, because it is the only environmentally friendly form of energy. I believe that we owe it to future generations to have a change of attitude on this subject.
A regular review of the coefficients will take into account the progress that is continually being observed in breeding new rape varieties, and their higher oil content. This means that the limit of 1 million tonnes of soya bean meal equivalents will not be reached so quickly, and it will not, therefore, lead to restrictions on renewable raw materials.
This report, together with Amendment No 1, is in line, in its present version, with the opinion of COPA, and in my opinion it is essential for ecologically orientated agriculture and energy policy in Europe. I therefore support the report before the House, which is a vital necessity not only for Austria, but also for Europe.
Mr President, as chance would have it the start of production of biofuels in European agriculture virtually coincided with the World Environment Summit which took place in Rio a few years ago. I said chance, and chance I meant, because the boom in production of biofuels certainly originates in the application of the reform of the common agricultural policy, which itself was made necessary by the chronic imbalance of the majority of agricultural markets.
The principle of using oil seeds for non-food purposes is simple. The regulations in force provide for the set-aside of some agricultural land. However, the use of that land to produce oil seeds for non-food purposes is authorized. The only problem is that not all the oil seeds can be converted to non-food purposes. A by-product remains, known as colza cake, and this is reused as an animal feedstuff because of its high content of nitrogenous substances, hence the desire of our main competitors in the world market to restrict this form of production. The Commission is taking account of this constraint, and the amendments tabled by the Committee on Agriculture are mitigating its effects.
Although I have no particular problems with supporting the text as submitted by the Committee on Agriculture, I would nevertheless like to take the opportunity offered by this debate to call upon the Commission to do even more to promote alternative forms of production, including energy production.
Mr President, Mr Goepel, we support your report. We share your view that we must have this scheme, from the point of view of both the cultivation of this crop and the conversion coefficient. I shall therefore not go into the matter in any further detail, but will use my two minutes to give my views on set aside as a whole. You know that the set-aside scheme was originally introduced by the Commission, amongst other things as an environmental element. We have come a long way from that, and the fact that we are now allowed to grow renewable raw materials no longer has anything to do with the ecological element. Moreover, oilseed rape, which is essentially what we are talking about here, is not an ecological crop, at least not in practice, the way it is grown at present.
Consequently, even though we agree with you, I should nevertheless like to ask you to have a closer look at our original idea as well, in other words, the idea of using set-aside land to grow clover/grass leys, or pulse crops, for use as fodder. The idea behind it would be the same. Here too we would have non-food production, but with a by-product in the form of animal feed. It is precisely this problem on which the Americans have intervened. If we allow pulse crops to be grown for fodder under this scheme, then we would produce the same effect, but the ecological improvement would be greater. If we then tried to incorporate this type of set aside into crop rotation schemes, then we would also have the effect of providing nitrogen for the next crop, and would thus have the overall effect of giving farmers a chance both to save money and to produce animal feedingstuffs. By having a flexible set-aside quota, we would also be able to ask ourselves constantly how much we want to take out of the market and how much we want to release as animal feed. I hope that your group will also be able to come round to this way of thinking, not so much as a quid pro quo in return for our agreement, but because what we are saying makes sense!
Mr President, ladies and gentlemen, the Blair House agreement set the production of oil seed cake obtained from the cultivation of set-aside land in the European Union at one million tonnes of soya bean meal equivalent. These plant products are now very important to us. Let me explain: firstly, the level of European self-sufficiency in proteins intended for animal feeds is declining, on a net basis, and is no more than 29 %. Secondly, in the crisis situation we are now passing through because of 'mad cow disease' , demand for plant products intended for livestock is going to increase, bearing in mind the foreseeable and probable reduction - of even elimination - of bonemeals.
It will be highly undesirable for European farmers to be deprived of a source of plant protein which is compatible with the GATT agreements. It makes sense, therefore, on this basis, to endorse the proposal by the rapporteur, Mr Goepel (whom I congratulate, incidentally, on his report), whereby this quota would exclude by-products intended for purposes other than the feeding of animals, such as the manufacture of biofuels or the introduction of bio-organic matter as humus for soil conditioning.
Furthermore, Amendment No 5, which states the position of the experts representing the French Agriculture Ministry, which has been accepted by the 15 Member States of the Council and is based on criteria that are common to the scientific and professional circles, also looks towards making better use of the quota for the entire European Union. It proposes that the coefficients of equivalents between soya bean meal and rapeseed or sunflower seed cake should be calculated. It is obvious that these coefficients must depend first on the specific composition of these plants, and secondly on their food value determined through their real digestibility potential.
In conclusion, then, I propose on behalf of my group that we should support the proposal by the rapporteur, Mr Goepel, while voting in favour of Amendment No 5, which will allow optimum use of the GATT constraint on European agriculture.
Mr President, at the time of the Blair House agreements the European Union was weak enough to accept a constrain not imposed on our American partners - a ceiling on its industrial set-aside, in other words the land area devoted to crops intended not for food but for industrial use, for example the production of biofuels.
Below this first ceiling, the Union was then guilty of an even more unjustifiable weakness in allowing a second ceiling to be imposed upon it: a ceiling on the by-products of the oil seeds thus cultivated, the direct result of which was to limit the production of those oil seeds although, once again, they are produced exclusively for very important and praiseworthy purposes, such as the manufacture of green fuels or biodegradable packaging.
These one-sided ceilings are expressed, for the various crops concerned, in a common accounting unit - tonnes of soya bean meal equivalents. But, of course, in order to make the calculations it is necessary to know the conversion coefficient for each production.
In the first half of 1995 the Commission presented a first draft of a scale of equivalences, based on the by-products' contents of proteins and residual oils and fats. However, the Council's expert groups and the management committees unanimously expressed reserves regarding these coefficients, because they felt that the criteria adopted were not the right ones, and also that the result arrived at imposed far too heavy a penalty on our farmers, with absolutely no necessity, as far as this specific point was concerned, deriving from our international commitments. It would be, as it were, a penalty unilaterally applied by us on ourselves.
Today, this House is asked to consider the proposal for a Council Regulation intended to establish the system for monitoring the ceilings. We see this as an opportunity for Parliament to suggest the application of fairer coefficients. That is the purpose of our Amendment No 5, which is additional to Mr Goepel's excellent report and bases the conversion coefficients on much more relevant criteria than those proposed hitherto, criteria which are scientifically justified. Since these ceilings relate to by-products which, it is feared, might be used in the production of feeds or foods, the relevant criteria are associated with the nutritional value, for example the average rates of protein value as proposed by various scientific research institutes, such as the French National Institute for Agronomic Research or the Paris-Grignon Agronomic Institute.
If this Amendment No 5 will be accepted, the Community, although still subject to the GATT constraints, could nevertheless produce on industrial set-aside, up to 3.1 million tonnes of rapeseed of 3.6 million tonnes of sunflower seed, or an increase of 20 % over the Commission's initial proposal. This result would make the present situation more bearable in the short term for our farmers although, of course, the Community's ultimate objective must be to correct the initial error and obtain, somehow or other, the removal of the actual ceiling.
Mr President, ladies and gentlemen, I should like to start by saying how impressed we are by Mr Goepel's excellent report in this matter. Even so, I should note that the limitation to one million tonnes of oil seed byproducts, decided upon at Blair House in 1992, is clearly contrary to the interests of the European Community.
We should note that the crisis brought about by the spongiform encephalitis affair is probably going to provide a fresh boost to the soya cake market, which will benefit American products at the expense of Europe - obviously, since Europe is self-limited, as my colleague Mr Berthu rightly said just now - forcefully, but rightly.
In fact, imports are certain to increase, contrary to what the Commission claims. Even in 1995 there was a shortage and it would have been possible to export, since world prices were higher than on the European market. At that time, however, the Commission had imposed taxes on cereal exports.
So the way everything is going, it would seem that the policy pursued year by year by the Commission has been contrary to European interests and has favoured the United States, and it is hard not to feel a degree of unease at this situation.
First, Mr President, my compliments to Mr Goepel for the careful way in which he has drafted his report. As has already appeared from the discussions in the Committee on Agriculture, we can support his amendments. I am particularly curious to know the Commission's reaction to one of the amendments: what is the Commission's view on the use of the by-products for purposes other than for food or feed? What is the Commission's view on the use of these by-products for energy production?
Another aspect in this connection is that the use of biodiesel everywhere in Europe has assumed enormous proportions. That might be because a large part of the areas set aside is being used for the cultivation of oleaginous plants. It may also be because indirectly a subsidy is being given. If my information is correct, there has long been a Commission proposal before the Council aimed at encouraging the use of these biodiesels by reducing the tax on them. I should like to hear from the Commission what the situation is with regard to that proposal. The Commission wants to encourage the use of these products. Probably the production of oleaginous plants for biodiesel will be reduced as the amount of land set aside is reduced. What alternative method can the Commission propose in the future so that the heartening use of these raw materials is not lost? Those are two specific questions.
Mr President, Mr Goepel and the Committee on Agriculture and Rural Development have together produced a constructive report, on which I congratulate them.
The Commission's proposal has been tabled on the basis of point 7 of the Memorandum of Understanding between the European Economic Community and the United States within the framework of GATT on certain oilseeds, in accordance with which the Community is to make appropriate corrections within the framework of the Common Agricultural Policy. It is byproducts from the cultivation of certain oilseeds on land which has been set aside which are concerned. If such byproducts exceed 1 million tonnes per year, expressed in soya meal equivalents, measures have to be taken.
The Commission's proposal is aimed at maximising the opportunities for farmers in the European Union to cultivate the oilseeds covered by the Memorandum of Understanding, while at the same time respecting our international obligations in full.
Amendment No 1 proposes that the threshold of 1 million tonnes should apply only to byproducts used in foodstuffs and animal feed. Other areas of use, including energy production or the provision of humus should be excepted. The Commission accepts this amendment.
Amendments Nos 2, 4 and 5 are aimed at ensuring that the Council regulation takes into account the coefficients which have to be used in converting rape meal and sunflower seeds into soya meal equivalents. As this is obviously a technical question, I believe it would be more appropriate to leave it to the management committee. Amendment No 3 proposes that sanctions should be imposed the year after the threshold has been exceeded. In accordance with the Commission's proposal sanctions should be applied in the same year. This makes it clearer that regard is being paid to the Memorandum of Understanding. It will also prevent significant fluctuations in the supply of the byproducts concerned from year to year. The Commission thus cannot approve the amendment.
Thank you, Mrs Gradin.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
G7 meeting on employment
The next item is the statement by the Commission on the results of the G7 meeting on employment of 1-2 April in Lille.
Mr President, on 1 and 2 April Ministers of Labour, Economics, Commerce and Finance from the G7 countries, along with the President and Commissioners of the European Union, met in Lille to discuss the all-important topic of employment.
The Group came to a number of very important conclusions which the Commission was particularly pleased to note. I believe that the most significant conclusion agreed on by the seven most-developed industrialized countries was that our aim must be to achieve both economic growth and general prosperity and that we should not have to choose between higher unemployment and widening economic inequality. I stress this because it had been widely supposed that there was a divergence in views between the European governments and the United States, whereas the reality is that both sides agreed that they had to adapt their policies in order to attain the shared objective of improving the employment situation.
The summit agreed that this would not be easy because far-reaching reforms would be required but that they would be all the more effective if they enjoyed widespread support and if workers and employers were actively involved.
The second major point they made was that in order to attain our objective, we need to ensure strong economic growth and structural reform, which requires a well-balanced mix of macroeconomic and employment policies. They made a strong declaration on human resources, confirming what we already know and believe, that investing in people is as vital as investing in capital, and the successful economies in the future will be those that focus on the long term by investing vigorously in training for their workers. But they did not stop there, they went on to say that each worker should have access to vocational training and upward mobility in order to adapt to economic and technological changes.
Thirdly, they made a strong declaration about the need to prevent and fight social exclusion. The problem of those workers who find it difficult to adapt to the labour market cannot - and will not - be resolved in conditions of continuing or increasing insecurity in their pay and living conditions.
Finally, I would like to stress that the meeting of the G7 members was characterized by an openness to change, not erecting barriers but rather encouraging opportunities to compete in the global economy. They all acknowledged the need to pursue vigorously open trading policies and called on Trade Ministers to maintain the momentum of trade liberalization through the World Trade Organization and at its conference in Singapore.
At the same time the G7 noted the importance of unchanging core labour standards around the world, thereby acknowledging the concerns of the trade unions and of many governments. In the context they referred to the completion of the studies by the OECD and the ILO and the social dimensions of international trade.
The conclusions of this summit serve to confirm the strategy developed by the European Union following the European Councils at Essen, Cannes and Madrid and the overall strategy of the European Council which should be encouraged, and we should use this signal as an opportunity to go forward and do even more.
Mr President, the Socialist Group supports every real - and I stress, real - initiative to deal with the problem of unemployment. To the extent that the French presidency's initiative for Lille can be considered real, it certainly has our support. To the extent that it constitutes a continuation and perpetuation of pre-election, vote-campaigning rhetoric on unemployment, we are obliged to stress that the problem of unemployment is far too serious to be dealt with by rhetoric alone. Neither is it enough, from time to time, to convene a forum for information exchange at the highest level of the political leadership of the most developed economies, a kind of seminar where we supposedly inform one another about our progress, but in fact end up informing one another about our failures to combat unemployment.
Where unemployment is concerned, the time for seminars is past. It is true that among G7 some economies achieve lower unemployment levels than others. Those successes - which have of course been paid for by keeping down working peoples' incomes for twenty years, and I am of course referring to the relatively lower proportion of unemployment in the United States, which as we know, has entailed holding working peoples' incomes down for about that long - are due to basic institutional differences that cannot be passed on by simple contacts between leaders, and even assuming that they should be passed on at all - as the Commissioner told us - there is no agreement that we must follow this method in doing so. On the contrary. Those are fine words, but what is to happen in practice?
We expect something more from the meeting of the G7 leaders. We need measures, not just discussions. The Lille conference was long on discussions but short on measures. At any rate, it is positive that its analyses point in the right direction. The G7 leaders disassociated their position from the theory that development can continue within a framework of unemployment. The statement stresses that more rapid development is a basic prerequisite for fighting unemployment. We agree. Development at a rate higher than at present is certainly a prerequisite for the absorption of any significant proportion of unemployment. Unfortunately, the statement does not add that more rapid development can today be achieved much more easily by countenancing a certain inflation, because the inflationary tendencies we have seen in the past have been suppressed, which allows us to dare to encourage the economy towards more rapid development, in both monetary and financial terms.
The position stated in the White Paper is correct, and the Commissioner very rightly comments that the G7 conclusions confirm the European Union's strategy. The problem is that it is not enough for political leaders to meet and congratulate one another. What matters is that life itself must confirm those policies, and for this to happen, we must of course dare to implement them, which we are not doing, even in relation to the White Paper. And as you know, Madam Commissioner, the Commission's report on the economic situation in Europe admits that the White Paper's aim to cut unemployment by half by 2000 is not going to be achieved by the present policies.
G7 could indeed contribute to more rapid development, because more rapid development depends on increased investment. Besides, so far as Europe is concerned, we have said that the investment level ought to increase from 18 % to 25 %. The White Paper says so too. An international coordination of macroeconomic policy - which the governments do not want just now and which is probably also not possible on that scale - could increase investment levels. No such coordination is possible. Measures could, however, be adopted to restrict the profiteering use of capital and to encourage its use for real investment. Taxation measures, measures to combat monetary instability, measures of a nature that can only be taken at world-wide level, so that they cannot be used by one group of countries against another.
In such a framework, structural measures to fight unemployment are of course also necessary and all this could help, but we must not think that we can start by making the markets more elastic to give the economy a boost, because that amounts to putting the cart before the horse. In a rapidly developing economy the markets will become more elastic, working people will have better training opportunities, and all this will in turn further the speeding up of the economy. But we cannot start with those things. We must start with a systematic financial and monetary effort to increase the rate of development. Everything else must come later and contribute to that.
Mr President, ladies and gentlemen, allow me to draw the following conclusions from the meeting of the G7 countries in Lille. There are 18.3 million registered unemployed in the European Union, and they are a risk to social peace. The battle against unemployment is not a purely national problem. On the contrary, now that national economies have become integrated, it must be fought on a Europe-wide or even a worldwide basis. It is caused by the following factors: the rise in labour costs, and particularly in costs accessory to wages, the falling off of investments, and the imbalance between job supply and demand.
Nowadays, economic growth alone is not sufficient to reduce unemployment. The natural level of unemployment, and with it the numbers of long-term unemployed, increases with every recession. Poverty and debt in developing countries affect exports. The crucial factor in determining international competitiveness is now the innovative capacity of the economy. This is threatened by a certain amount of hostility towards technology in some parts of Europe, particularly on the part of the Greens. We need a high level of education for our employees, a highperformance infrastructure and good framework conditions to encourage innovation.
In my opinion, this summit, like so many before it, has not come up with any practical measures to alleviate the high level of unemployment, and I would therefore ask the G7 states to create, at long last, the following conditions. Firstly, they must guarantee that the markets operate smoothly. Secondly, they must create a favourable climate for saving and investment activity and for business creation, by means of tax-law provisions. Thirdly, they must increase financial resources and provide guidance in technological research. Fourthly, they must encourage industrial production in fields involving state-of-the-art technology, by setting standards and providing guidance for public procurement. Fifthly, there must be better coordination between industrial-policy measures and trade-policy dealings with third countries. Sixthly, when regulations and joint-action programmes are decided on, particular attention should be given to small and medium-sized enterprises, in order to take into account their special characteristics. Seventhly, a transport policy should be implemented which aims to develop transport facilities as a necessary instrument for expanding trade with third countries.
I would emphasize, in particular, that there is still a great deal of potential for job creation in the healthcare sector, in the caring services, in tourism, in the cultural sphere and in environmental protection, as well as in services in the commercial sector.
Another important prerequisite is to do away with bureaucracy. The social partners need to take action in the following areas in particular: better qualifications for employees, more flexible working hours and a reduction in costs accessory to wages, particularly in the case of less highly skilled employees.
Mr President, I should also like to lay claim to the extra minute that was allowed to the speaker on behalf of the Group of the Party of European Socialists.
The countries of the European Union must increase their efforts, by giving fixed-term labour cost subsidies for the long-term unemployed, by improving the efficiency of public job-finding services, by subsidizing new products and services until they are ready for the market, and in particular by giving financial support to the setting up of new SMEs, by improving training and further education schemes, and by having a common employment policy.
I welcome the initiative of the French President in urging the G7 states to adopt a common employment policy at last, and I regret the fact that his efforts were entirely unsuccessful. Therefore I would recommend that in future we should refrain from holding summit meetings of this kind which, when they do not produce any practical results, only serve to awaken false hopes in the minds of those who are affected by unemployment.
Mr President, Madam Commissioner, I welcome the fact that the G7 have spoken so extensively about the employment situation but I think it is pretty poor if the only outcome is what we already know, namely that we must bring about economic growth and more prosperity.
I regard this meeting as a first step and I think that the G7 should draw a number of conclusions from it. So I have a number of questions.
Is it possible to produce a comparative in-depth study of the part played by taxation and social security systems in the Union and in the other G7 States so that we can see the effect of the various systems? After all we still have many times more unemployment in the Union than in the United States and Japan for example.
My second question is: what part does the Union really want to play in the world debate on human solidarity as regards taking care of social security and the environment, for example in the next world trade negotiations?
My idea is that if it does not come from the Union it will not get on to the agenda in the right way. The Union has a social model to protect and to lose.
Finally I should like to call attention to the financing systems existing in Europe for small and medium-scale businesses. The position is that in America there are many more opportunities for anyone starting up in business and for small and medium-scale undertakings because of the way in which the pension funds and banks are ready to finance these organizations. As far as it goes I welcome the Liese programme but I think that it is only a first step. Since I still have time left I should like to bring another matter to your notice and that is the question of training.
In a very recent report Mr Delors said that 6 % of the GNP should be devoted to training and many Member States are not yet coming up to that level. I should like to see a greater effort there.
Mr President, I find it difficult to understand the source of the optimism and satisfaction displayed by the Commission and by G7 itself, concerning the fight against unemployment.
G7 may have confirmed the European Union's positions and policies, but they are not confirmed by the reality that the Union's citizens are living through, nor by the state of the unemployment problem itself in Europe. It is becoming more and more clear that the development noted, and even the development it is hoped to achieve, is incapable of leading to increased employment. Consequently, there seems no prospect of cutting the rate at which unemployment is increasing over the next few years, and that is a result of the very policy adopted both by the European Union and by other developed capitalist countries.
I would like to put a number of questions to the Commissioner:
To what extent is it estimated that the competitiveness of European companies can be increased by reducing the so-termed non-labour costs, in other words employment contributions towards social welfare?
Against which countries is this competitiveness to be increased? The United States? The new industrialized countries of the Far East? Which countries?
Or is the competitiveness of European companies, precisely because of this policy, to be an internal European matter, in other words the competitiveness of the very large multinational companies will be increased within Europe itself to the disadvantage of SMEs?
To what extent can such support contribute substantially towards increasing employment and cutting unemployment?
And finally, will the Commission ever consider reducing working hours without loss of pay, will it ever see that this could contribute to dealing with unemployment, so that we can at last have a specific measure and not wishful thinking, which Europe's citizens contemplate with ever-increasing disappointment and reaction against the Union's policies?
Mr President, I must say that words fail me - and that is something that does not, I think, happen to me very often. The first priority that is emphasized everywhere, the scandal of mass unemployment, is being treated here like a sort of appendix to the session. Then Mrs Gradin stands there - excuse me for talking to you like this - and says how delighted she is about the results of a summit, out of which, it is generally agreed, nothing whatsoever came.
I must say that that takes a lot of swallowing! Mrs Gradin, why are the Commission and the Community not taking action to ensure that the subject is discussed at the United Nations Economic and Social Council? Has it still not occurred to you that, contrary to the OECD philosophy which aims to create working poor instead of unemployed people, there is another strategy, which is followed by the ILO, the ECE and the UNDP, and which aims to encourage social and sustainable development? Will the Commission finally decide where it stands in this debate?
What sort of model for a European, active, independent policy to conquer mass unemployment do we actually want to put into practice? It is said to be our first priority, and then we continue to pursue a policy that sets different priorities, in the present case trade and growth, namely growth in profits, and this is happening in a situation in which, as Keynes said, the euthanasia of the rentier - not the pensioner-, the euthanasia of the functionless investor, is the only solution in the present crisis! In this situation we can no longer go on pretending. What will become of the Santer Pact then? Will it continue to be followed up, after certain Member States have already made it clear that they are not going to have anything to do with it? Can an employment policy be implemented without funding? The finance ministers did not even go to Lille! Can an employment policy be implemented without a reform - with ecological solidarity - of the tax system? These are questions which the Commission needs to answer as a matter or urgency, and on which we must finally put an end to hypocrisy!
Mr President, my impression is that the latest G7 meeting took place in the same atmosphere of indifference as our debate here this morning. And yet nearly 20 million Europeans out of work, and an unemployment rate of about 20 % among young people, might have prompted the Western powers to display a little more determination and imagination. Instead, once again, the worn-out credo of ultra-liberalism seems to have dominated the proceedings. The Americans have denounced social entitlements as an unemployment factor, conveniently forgetting that, in their own country, another 40 million people are living in poverty and exclusion.
Madam Commissioner, you know how much importance we in this House attach to the social integration of Europe, a Europe which cares for the well-being of its citizens and guarantees them a minimum standard of social welfare. Only on Wednesday, in the course of the debate on the Turin Conference, we restated that necessity. Now you have come here to tell us about the results of the meeting in Lille, and we are grateful for that, but I would have liked to know what the Commission's position is in this debate, especially as regards the development of new forms of wage activity and new zones of technology. In a nutshell, how are we to reconcile technological innovation, employment and accepted social benefits?
Mr President, the conclusions of the G7 meeting held in Lille early in April are clearly aligning the industrialized countries towards an American-style economic policy, which is considered to generate more jobs at the cost of greater flexibility of employment. Unfortunately, however, its objective can also be stated in different terms: a gradual lowering of our social standards to the much lower average required by a globalization we have been unable to control.
In the eyes of the growing number of Europeans, the aim of the policy pursued by Brussels seems to be to break down national peculiarities in order to clear the road for this globalization and facilitate its progress. Instead of protecting us, therefore, the policy of Brussels would become the implicit ally of those opposed to our societies, our ways of life and our nations.
The answer most frequently given to this serious accusation is that the best way in which the European States can defend themselves is to improve their competitiveness. Unfortunately, however, that is only partly true. Does the Commission think that the cost of European labour will be able to compete with the cost of labour in the emerging countries? Does it think that, by disrupting national societies, it will promote a competitiveness of the European region? And if not, how does it expect to reestablish a community preference which is capable not of preventing globalization but of disciplining it?
Mr President, Commissioner, I am also speaking for Mr Schreiner. The statements that have been made today admittedly make clear the Commission's firm intention to make employment a central theme of its work. Practical measures are lacking, however, and platitudes remain ineffectual. Above all, the constantly expressed desire on the part of the Greens and the Social Democrats, to include the employment question as a further criterion for European monetary union, would prove to be a fatal fallacy for economic and monetary union, and would allow unemployment to rise even further. The same applies to savings programmes without simultaneous structural reform.
It is therefore not so much the lack of a political will on the part of the European Union that I see as an obstruction to any effective campaign against high unemployment, but rather the lack of willingness on the part of individual Member States to adjust their economic and social-policy framework conditions to fit those of the international competition. By this I mean the exorbitantly high costs associated with wages in Europe, the excessive taxation systems, the overregulation and the - to a greater or lesser extent - uncontrollable bureaucracy in individual Member States.
We shall not create jobs by adopting regulations and declarations of intent. Jobs will only be created by competitive framework conditions and, as a result, optimistic investors who are willing to take a risk, and not by the whingeing of affluent citizens. Commissioner, what practical proposals does the Commission have in order to reduce drastically, perhaps by means of an environmental tax system, the costs associated with wages, costs which are much too high in all the Member States?
Mr President, I just wanted to re-ask the question: how can we breathe new life into the world economy and, more particularly, into the EU economy? We all speak a lot about unemployment and about job creation. The reality, unfortunately, in my view, is very different. High costs in the EU, lack of competitiveness in the EU, perhaps even scale of operation in the EU, together with new technologies, modern methods and other new approaches, are driving employment levels down not up. This environment is making it much more difficult to increase employment levels.
I ask the Commission: how can we cope with this? Surely we cannot turn the clock backwards. Society must continue to move forward and progress. Every citizen in Europe wants to see this happening. Every effort has to be made to achieve development but, unfortunately, this approach is being resisted. It is being resisted by environmentalists. I do not want to suggest that we should not consider environmental issues - of course we should. But everybody seems to want to resist and oppose development and efforts to get things done.
So I want to ask the Commission: is there a way, can you reconcile these differences? Is the Commission looking at this side of the argument at all. I say this with respect, Commissioner Gradin, but it always seems to me that it is pious platitudes but no action. Can you answer my questions, please?
Mr President, thank you for all the interesting contributions and comments on my report from the G7 meeting.
Unemployment is the most serious issue facing the European Union. For many, it is a tragedy that there are 18 million people outside the labour market. Everyone, I think, knows someone in their own circles who does not have a job. It is especially tragic when unemployment affects young people. This is why unemployment is at the top of the Commission's working programme agenda.
The same was true at the European Council meeting in Turin, where it was felt that unemployment and employment should be one of the central issues at the Intergovernmental Conference. It is also against this background that the Commission has put forward its proposal for a stabilisation pact, and it is for that reason that President Santer is currently travelling around the fifteen capital cities. The aim of this is to ensure the coordination of the measures proposed by the Commission and those which it expects all governments to include in their working programmes and plans in this field, in order that is that the proposals put forward by the Commission can be followed up as regards research and development, as regards small and medium-sized businesses, as regards the harmonisation of labour market policies and environmental policy, and as regards ensuring the establishment of training programmes; training after all is an extremely crucial issue if we wish to withstand competition from both developing countries and other areas.
In this way we wish to defend the social model which we consider to be so important in our European Union. Briefly, Mr President, I believe that the Commission has here shown how serious it is by presenting concrete proposals. We thus look forward now to a response from all fifteen governments and to President Santer receiving that response on his current visits.
Thank you, Commissioner.
Adjournment of the session
Ladies and gentlemen, once again, let me thank you for taking part in a Friday morning sitting, so that Parliament's business can move forward. Today, however, my thanks are especially significant. I have learned a great deal from Mr Martens' impeccable conduct as a parliamentarian. Today, he has taught me something new: that it is possible to celebrate your birthday and still fulfil your duties in this Chamber. Thank you, Mr Martens.
I declare adjourned the session of the European Parliament.
(The sitting was closed at 11.45 a.m.)